UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6367


UNITED STATES OF AMERICA,

                        Plaintiff - Appellee,

          v.

ANTHONY W. HORNE,

                        Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (2:07-cr-00212-MSD-JEB-1; 2:10-cv-00240-JBF)


Submitted:   May 29, 2014                       Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony W. Horne, Appellant Pro Se.     Randy Carl Stoker,
Assistant United States  Attorney, Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony W. Horne seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28 U.S.C. § 2255 (2012) motion, and dismissing it on that basis.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of        appealability.            28      U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial      showing       of     the    denial    of     a

constitutional       right.”      28       U.S.C.      § 2253(c)(2).           When    the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Horne has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Horne’s notice of appeal and

informal brief as an application to file a second or successive

                                            2
§ 2255 motion.       United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly   discovered  evidence   that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).            Horne’s claims do not satisfy either of

these    criteria.       Therefore,    we   deny    authorization      to   file   a

successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented     in   the    materials

before    this   court    and    argument   would    not   aid   the   decisional

process.



                                                                        DISMISSED




                                        3